DETAILED ACTION
The office action is responsive to a preliminary amendment filed on 8/4/20 and is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending.

Priority
1.	Applicant’s claim for the benefit of a continuation, divisional, or continuation-in-part of an international (PCT) application filed under 35 U.S.C. 111(a) is acknowledged.  The international application designates the United States and was filed on 3/6/18 in accordance with PCT Article 11.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference An algorithm for Hardware/Software Partioning Using Mixed Integer Linear Programming, written by Niemann et al. (from IDS dated 8/4/20) in view of Tajima et al.  (JP 2002269163).

Examiner’s note: Regarding the limitation of claim 1 that states “a processing program, and a constraint condition, the architecture information indicating one constituent element or more of an architecture and an evaluation item of each constituent element, the processing program including one subroutine or more, the constraint condition indicating a constraint value of each constituent element concerning the evaluation item of each constituent element”, the examiner considers the software source C, to be the processing program, since the processing program can be a programming language, see paragraph [0025] of the specification and Pg. 168, sec. 4 Hardware/Software Partitioning Approach, 1st paragraph, “After the system has been, etc.” of the Niemann et al. reference.  Also, the examiner considers the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification.  Further, the examiner considers the CPU processing time to be the evaluation item, since the evaluation item can be a first CPU and the second CPU is processing time, see paragraph [0027] of the specification; 
Regarding the limitation of claim 1 that states “to calculate a margin degree of the constituent element concerning the evaluation item of each constituent element, based on the one partitioning solution or more and the constraint condition”, the examiner notes that the phrase “margin degree” is not defined within the claims.  The examiner considers the improvement of the design, where the sharing effects of the different components are removed for iterative partitioning to be the margin degree, since the compilation using the software approach is faster than synthesis and superior to the hardware oriented approaches, see Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.” of the Niemann et al. reference. 

With respect to claim 1, Niemann et al. discloses “a processing program, and a constraint condition, the architecture information indicating one constituent element or more of an architecture and an evaluation item of each constituent element, the processing program including one subroutine or more, the constraint condition indicating a constraint value of each constituent element concerning the evaluation item of each constituent element;” as [Niemann et al. (Pg. 168, sec. 4 Hardware/Software Partitioning Approach, 1st paragraph, “After the system has been, etc.”, Pg. 180-181, sec. 6.2 The Constraints, #1-4 “The following constraints have, etc.”)] Examiner’s interpretation: The examiner considers the software source C, to be the processing program, since the processing program can be a programming language, see paragraph [0025] of the specification.  Also, the examiner considers the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification. Further, the examiner considers the CPU processing time to be the evaluation item, since the evaluation item can be a first CPU and the second CPU is processing time, see paragraph [0027] of the specification; 
“to generate an objective function concerning the evaluation item of each constituent element indicated by the architecture information” as [Niemann et al. (Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.”)];
“to solve an optimization problem of the objective function once or more to obtain one partitioning solution or more about the one constituent element or more and the one subroutine or more” as [Niemann et al. (Pg. 176, sec. 6 The IP-Model, 1st – 2nd paragraph, “Many optimization problems can, etc.”)];
“to calculate a margin degree of the constituent element concerning the evaluation item of each constituent element, based on the one partitioning solution or more and the constraint condition” as [Niemann et al. (Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “margin degree” is not defined within the claims.  The examiner considers the improvement of the design, where the sharing effects of the different components are removed for iterative partitioning to be the margin degree, since the compilation using the software approach is faster than synthesis and superior to the hardware oriented approaches;
“to determine whether or not each constituent element needs to be changed, based on the margin degree of each constituent element” as [Niemann et al. (Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.”)];
“and to change the architecture information about each constituent element that needs to be changed.” as [Niemann et al. (Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.”, Pg.181, #4 Timing Constraints, “The timing costs cannot be calculated, etc.”)];
While Niemann et al. teaches having a CPU and a constraint condition indicating a constraint value of a constituent element, Niemann et al. does not explicitly disclose “A design support device comprising: processing circuitry to accept architecture information”
Tajima et al. discloses “A design support device comprising: processing circuitry to accept architecture information” as [Tajima et al. (Abstract)];
Niemann et al. and Tajima et al. are analogous art because they are from the same field endeavor of analyzing hardware and software design.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Niemann et al. of having a CPU and a constraint condition indicating a constraint value of a constituent element by incorporating A design support device comprising: processing circuitry to accept architecture information as taught by Tajima et al. for the purpose of evaluating the processing function division of the system.
The motivation for doing so would have been because Tajima et al. teaches that by evaluating the processing function division of the system, the ability to provide a design supporting device capable of speedily and easily dividing the processing function of a system to hardware and software can be accomplished (Tajima et al. (Abstract).

With respect to claim 2, the combination of Niemann et al. and Tajima et al. discloses the device of claim 1 above, and Niemann et al. further discloses “wherein the processing circuitry generates linear combination of the evaluation item of each constituent element, as the objective function.” as [Niemann et al. (Pg. 170, 2nd -3rd paragraph, “The partitioning graph is then, etc.”)];

With respect to claim 8, the combination of Niemann et al. and Tajima et al. discloses the device of claim 1 above, and Niemann et al. further discloses “wherein the processing circuitry changes the objective function based on a determination result of whether or not each constituent element needs to be changed.” as [Niemann et al. (Pg. 166, sec. 2. Related Work, 4th paragraph, “Kalavade and Lee [11] present an algorithm (GCLP) that determines, etc.”)];

Examiner’s note: Regarding claim 9, the examiner notes with the design constraint being satisfied, the process ends, where there won’t be any processing time.  The examiner considers the processing ending as removing an evaluation item, since the process is no longer being executed, see Pg. 7, 12th paragraph, “Next, in step S5, it is determined whether or not, etc.” of the Tajima et al. reference.

With respect to claim 9, the combination of Niemann et al. and Tajima et al. discloses the device of claim 8 above, and Tajima et al. further discloses “wherein the processing circuitry deletes an evaluation item about a constituent element that will not be changed, from the objective function.” as [Tajima et al. (Pg. 7, 12th paragraph, “Next, in step S5, it is determined whether or not, etc.”)] Examiner’s interpretation: With the design constraint being satisfied, the process ends, where there won’t be any processing time.  The examiner considers the processing ending as removing an evaluation item, since the process is no longer being executed;

With respect to claim 10, the combination of Niemann et al. and Tajima et al. discloses the device of claim 1 above, and Niemann et al. further discloses “wherein the processing circuitry outputs the architecture information and the one partitioning solution or more when it is determined that any constituent element need not be changed.” as [Niemann et al. (Pg. 189, sec. 7. Results, 1st – 3rd paragraph, “To evaluate the quality of our partitioning approach, etc.”)];

With respect to claim 11, Tajima et al. discloses “A non-transitory computer readable storing medium storing a design support program” as [Tajima et al. (Pg. 7, last paragraph, “The embodiment described above can be realized as software, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

3.	Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference An algorithm for Hardware/Software Partitioning Using Mixed Integer Linear Programming, written by Niemann et al. (from IDS dated 8/4/20), Tajima et al.  (JP 2002269163) in view of Hiroaki (JP 2001202397).

Examiner’s note: Regarding the limitation of claim 3 that states “and wherein the change determination unit compares each of a maximum margin degree of a target element and a minimum margin degree of the target element, with a margin degree threshold, and determines whether or not the target element needs to be changed, based on a comparison result”, the examiner considers the required performance to be the maximum and minimum margin degree, since the required performance is based on the HDL description and C language program that are input into the performance analysis unit, see Pg. 11, 6th -7th paragraph, “Next, the HDL description and the C language, etc.” of the Hiroaki reference.

With respect to claim 3, the combination of Niemann et al. and Tajima et al. discloses the device of claim 1 above.
While the combination of Niemann et al. and Tajima et al. discloses calculating a margin degree of the constituent element concerning the evaluation item of each constituent element, Niemann et al. and Tajima et al. do not explicitly disclose “wherein the processing circuitry calculates a maximum margin degree and a minimum margin degree, as margin degrees of each constituent element, and wherein the change determination unit compares each of a maximum margin degree of a target element and a minimum margin degree of the target element, with a margin degree threshold, and determines whether or not the target element needs to be changed, based on a comparison result.”
Hiroaki discloses “wherein the processing circuitry calculates a maximum margin degree and a minimum margin degree, as margin degrees of each constituent element” as [Hiroaki (Pg. 7, 10th paragraph. “The values of power consumption, etc.”)];
“and wherein the change determination unit compares each of a maximum margin degree of a target element and a minimum margin degree of the target element, with a margin degree threshold, and determines whether or not the target element needs to be changed, based on a comparison result.” as [Hiroaki (Pg. 11, 6th -7th paragraph, “Next, the HDL description and the C language, etc.”)] Examiner’s interpretation: The examiner considers the required performance to be the maximum and minimum margin degree, since the required performance is based on the HDL description and C language program that are input into the performance analysis unit;
Niemann et al., Tajima et al. and Hiroaki are analogous art because they are from the same field endeavor of analyzing hardware and software design.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Niemann et al. and Tajima et al. of calculating a margin degree of the constituent element concerning the evaluation item of each constituent element by incorporating wherein the processing circuitry calculates a maximum margin degree and a minimum margin degree, as margin degrees of each constituent element, and wherein the change determination unit compares each of a maximum margin degree of a target element and a minimum margin degree of the target element, with a margin degree threshold, and determines whether or not the target element needs to be changed, based on a comparison result as taught by Hiroaki for the purpose of providing an architecture design supporting system for system-on-ship and an architecture generating method.
The motivation for doing so would have been because Hiroaki teaches that by providing an architecture design supporting system for system-on-chip and an architecture generating method, the ability to design a system architecture of a system-on-chip from the description of the specification of a system can be accomplished (Hiroaki (Abstract, Pg. 2 paragraph [0005] – [0006], “However, in the prior art, although each module, etc.”).

Examiner’s note: Regarding claim 4, the examiner considers the determination of whether the design constraints are satisfied as being the determination of whether the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, since if the design constraints are not satisfied, the process returns to step 2 where the there is a reselection of the reusable and tradable LSI design data (IP) and reusable function specification module (SW-IP).  The examiner also notes that the explanation of the abbreviation of IP and SW-IP are on Pg. 3 in the 8th – 9th paragraph, “Further, in the following, etc.”, see Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.” of the Hiroaki reference. 

With respect to claim 4, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 3 above, and Hiroaki further discloses “wherein if the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, and if there exists a low-spec element which is an architecture element of a lower spec than the target element, then the processing circuitry determines to change the target element for the low-spec element.” as [Hiroaki (Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.”)] Examiner’s interpretation: The examiner considers the determination of whether the design constraints are satisfied as being the determination of whether the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, since if the design constraints are not satisfied, the process returns to step 2 where the there is a reselection of the reusable and tradable LSI design data (IP) and reusable function specification module (SW-IP).  The examiner also notes that the explanation of the abbreviation of IP and SW-IP are on Pg. 3 in the 8th – 9th paragraph, “Further, in the following, etc.”;

Examiner’s note: Regarding claim 5, the examiner considers the changes to the CPU configuration, where there’s a determination if the design constraints are satisfied to be the determination of if the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the same-type element, then the change determination unit processing circuitry determines to change the same-type element for the high-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made, see Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.” of the Hiroaki reference.

With respect to claim 5, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 4 above, and Hiroaki further discloses “wherein if the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, if the low-spec element does not exist, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the same-type element, then the change determination unit processing circuitry determines to change the same-type element for the high-spec element and to delete the target element.” as [Hiroaki (Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.”)] Examiner’s interpretation: The examiner considers the changes to the CPU configuration, where there’s a determination if the design constraints are satisfied to be the determination of if the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the same-type element, then the change determination unit processing circuitry determines to change the same-type element for the high-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made;

Examiner’s note: Regarding claim 6, the examiner considers the changes to the CPU configuration, where there’s a determination if the design constraints are satisfied to be the determination of if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the change determination unit processing circuitry determines to change the target element for the high-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made, see Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.” of the Hiroaki reference.

With respect to claim 6, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 4 above, and Hiroaki further discloses “wherein if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the change determination unit processing circuitry determines to change the target element for the high-spec element.” as [Hiroaki (Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.”)] Examiner’s interpretation:  The examiner considers the changes to the CPU configuration, where there’s a determination if the design constraints are satisfied to be the determination of if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the change determination unit processing circuitry determines to change the target element for the high-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made;
Examiner’s note: Regarding claim 7, the examiner considers the changes to the CPU configuration, where there’s a determination if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if there exists a downward-change element which is a constituent element subject to downward spec change, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the processing circuitry determines to change the target element for the low-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made, see Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.” of the Hiroaki reference.

With respect to claim 7, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 6 above, and Hiroaki further discloses “wherein if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if the same-type element does not exists, if there exists a downward-change element which is a constituent element subject to downward spec change, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the processing circuitry determines to change the target element for the low-spec element.” as [Hiroaki (Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.”)] Examiner’s interpretation:  The examiner considers the changes to the CPU configuration, where there’s a determination if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if there exists a downward-change element which is a constituent element subject to downward spec change, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the processing circuitry determines to change the target element for the low-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made;

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Solden et al. (U.S. Patent 7,069,204) is a method and system for evaluating performance level models of electronic systems having both hardware and software components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147